DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive.
Klang, which also teaches a D2D system, further teaches wherein the measured data comprises information associated with at least two elements selected from a moving speed of the mobile terminal, a location of the mobile terminal, a moving direction of the mobile terminal, or a braking of the mobile terminal (Cols. 1 lines 42 – 67, 2 lines 1 – 42, brake light system, the user can be in a hazardous spot location and can share this information with other users).
Examiner respectfully disagrees with Applicants’ assertion that Jang et al. fails to disclose, teach or suggest the elements of claim 25 (alone or in combination with the other cited references) and Koutsimannis et al. fails to disclose, teach or suggest the elements of claim 26 (alone or in combination with the other cited references).  Section 0066 of Jang teaches transferring the communication from direct D2D communications to communicating with each other via a base station acting as a relay thus Jang teaches the limitations of Claim 25.  Section 0069 of Koutsimannis teaches the loading of the access points or base stations, which comprises the density .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10, 12, 13, 15, 16, 18 – 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2015/0029866) in view of Klang et al. (US 9,820,113) in view of Coskun et al. (US 2009/0154375) in view of Wang (US 2017/0086150) and further in view of Liu et al. (US 2005/0088318)
Regarding Claim 1, Liao teaches a method for transmitting data from a first mobile terminal to a second mobile terminal, comprising: determining, by the first mobile terminal comprising a processor, an uplink transmit power of the first mobile terminal (Section 0075, the remote UE is first mobile terminal, the communication range between the remote UE and the source UE (second mobile terminal) is represented by transmission power of the communication link between the remote UE and the source UE thus rendering a scenario wherein the remote UE detects a change in the communication link via detection a change in the power of said communication link, typical UEs comprise processors); and sending, by the first mobile terminal in response to determining that the uplink transmit power falls within a preset range, to a forwarding 

Klang, which also teaches a D2D system, teaches forwarding measured data of the mobile terminal and indication information comprises the measured data (Cols. 1 lines 42 – 67, 2 lines 1 – 42, 55 – 56, 14 lines 58 – 67, 15 lines 1 – 13, the ITS information is the measured data (See Cols. 1 lines 42 – 67, 2 lines 1 – 42) thus there will be indication of said measured data, one of the vehicles or devices (511) can relay data (See Cols. 14 lines 58 – 67, 15 lines 1 – 13)), wherein the measured data comprises information associated with at least two elements selected from a moving speed of the mobile terminal, a location of the mobile terminal, a moving direction of the mobile terminal, or a braking of the mobile terminal (Cols. 1 lines 42 – 67, 2 lines 1 – 42, 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao with the above features of Klang for the purpose of providing a V2V system based on the D2D protocol that can effectively transmit messages thus enabling improved traffic safety and transportation efficiency as taught by Klang.
Coskun, which also teaches communications via relay devices, teaches wherein the stopping the sending of the forwarding request comprises at least sending data to the at least one forwarding node (Section 0008, the relay device can receive data and store said data until said relay device is requested to forward said data thus rendering a scenario wherein data is sent to said relay device for storage without requesting said relay device to forward said data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao in view of Klang with the above features of Coskun for the purpose of providing a versatile relay that can store data for forwarding upon request thus providing a more efficient relay method as taught by Coskun.  The combination of Liao and Coskun teaches wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node.
Wang, which also teaches D2D communications, teaches wherein the uplink transmit power of the mobile terminal is a maximum uplink D2D transmit power of the mobile terminal, and according to the maximum uplink D2D transmit power of the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Liao combination with the above features of Wang for the purpose of improving the accuracy of receiving a signal as taught by Wang.
Liu, which also teaches a V2V system, teaches wherein the indication information further comprises a forwarding priority of the measured data (Sections 0033, 0074, the EAMs have mid-priority, sudden breaking information is the measured data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Liao combination with the above features of Liu for the purpose of achieving enhanced communication reliability as taught by Liu.
Regarding Claim 12, Liao teaches an apparatus for transmitting information from a first mobile terminal to a second mobile terminal, comprising: a memory that stores 
Liao does not teach forwarding measured data of the first mobile terminal; wherein the indication information comprises the measured data; a forwarding priority of the measure data; and wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node; wherein the uplink transmit power of the first mobile terminal is a maximum uplink D2D transmit power of the mobile terminal, and according to the maximum uplink D2D transmit power of the first mobile terminal, a first maximum coverage area of a D2D signal of the first mobile terminal is estimated; and a preset range that corresponds to a second maximum coverage area external to which the second mobile terminal is located, and wherein the apparatus belongs to the first mobile terminal, wherein the measured data comprises information associated with at least two elements selected 
Klang, which also teaches a D2D system, teaches forwarding measured data of the mobile terminal and indication information comprises the measured data (Cols. 1 lines 42 – 67, 2 lines 1 – 42, 55 – 56, 14 lines 58 – 67, 15 lines 1 – 13, the ITS information is the measured data (See Cols. 1 lines 42 – 67, 2 lines 1 – 42) thus there will be indication of said measured data, one of the vehicles or devices (511) can relay data (See Cols. 14 lines 58 – 67, 15 lines 1 – 13)), wherein the measured data comprises information associated with at least two elements selected from a moving speed of the mobile terminal, a location of the mobile terminal, a moving direction of the mobile terminal, or a braking of the mobile terminal (Cols. 1 lines 42 – 67, 2 lines 1 – 42, brake light system, the user can be in a hazardous spot location and can share this information with other users).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao with the above features of Klang for the purpose of providing a V2V system based on the D2D protocol that can effectively transmit messages thus enabling improved traffic safety and transportation efficiency as taught by Klang.
Coskun, which also teaches communications via relay devices, teaches wherein the stopping the sending of the forwarding request comprises at least sending data to the at least one forwarding node (Section 0008, the relay device can receive data and store said data until said relay device is requested to forward said data thus rendering a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao in view of Klang with the above features of Coskun for the purpose of providing a versatile relay that can store data for forwarding upon request thus providing a more efficient relay method as taught by Coskun.  The combination of Liao and Coskun teaches wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node.
Wang, which also teaches D2D communications, teaches wherein the uplink transmit power of the mobile terminal is a maximum uplink D2D transmit power of the mobile terminal, and according to the maximum uplink D2D transmit power of the mobile terminal, a first maximum coverage area of a D2D signal of the mobile terminal is estimated (Sections 0016, 0017, 0154, the maximum power (each of Sections 0016, 0017, 0154 teach that maximum transmit power is supported) will provide a maximum range or coverage area); and a preset range that corresponds to a second maximum coverage area external to which the second mobile terminal is located (Figure 2, Sections 0016, 0017, 0154, Wang also teaches a plurality of mobile devices (Figure 2), this renders a scenario wherein a second mobile device is located close to a first mobile device that is operating a maximum power, which further renders a scenario wherein the maximum range or coverage area of Wang is beyond where the second mobile device is located).

Liu, which also teaches a V2V system, teaches wherein the indication information further comprises a forwarding priority of the measured data (Sections 0033, 0074, the EAMs have mid-priority, sudden breaking information is the measured data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Liao combination with the above features of Liu for the purpose of achieving enhanced communication reliability as taught by Liu.
Regarding Claim 20, Liao teaches a non-statutory computer readable storage device, comprising at least one executable instruction, which, in response to execution, causes a first mobile terminal comprising a processor to perform operations for transmitting information from a first mobile terminal to a second mobile terminal, comprising: determining an uplink transmit power of the first mobile terminal (Section 0075, the remote UE is first mobile terminal, the communication range between the remote UE and the source UE (second mobile terminal) is represented by transmission power of the communication link between the remote UE and the source UE thus rendering a scenario wherein the remote UE detects a change in the communication link via detection a change in the power of said communication link, typical UEs comprise memories and processors that execute code or instructions stored on said memories); and sending, in response to determining that the uplink transmit power falls 
Liao does not teach forwarding measured data of the first mobile terminal; wherein the indication information comprises the measured data; a forwarding priority of the measure data; wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node; wherein the uplink transmit power of the first mobile terminal is a maximum uplink D2D transmit power of the first mobile terminal, and according to the maximum uplink D2D transmit power of the first mobile terminal, a first maximum coverage area of a D2D signal of the first mobile terminal is estimated and a preset range that corresponds to a second maximum coverage area external to which the second mobile terminal is located, a mobile terminal conducting the above determining, sending, and stopping steps, wherein the measured data comprises information associated with at least two elements selected from a moving speed of the mobile terminal, a location of the mobile terminal, a moving direction of the mobile terminal or a braking of the mobile terminal.
Klang, which also teaches a D2D system, teaches forwarding measured data of the mobile terminal and indication information comprises the measured data (Cols. 1 lines 42 – 67, 2 lines 1 – 42, 55 – 56, 14 lines 58 – 67, 15 lines 1 – 13, the ITS information is the measured data (See Cols. 1 lines 42 – 67, 2 lines 1 – 42) thus there will be indication of said measured data, one of the vehicles or devices (511) can relay data (See Cols. 14 lines 58 – 67, 15 lines 1 – 13)), wherein the measured data comprises information associated with at least two elements selected from a moving speed of the mobile terminal, a location of the mobile terminal, a moving direction of the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao with the above features of Klang for the purpose of providing a V2V system based on the D2D protocol that can effectively transmit messages thus enabling improved traffic safety and transportation efficiency as taught by Klang.
Coskun, which also teaches communications via relay devices, teaches wherein the stopping the sending of the forwarding request comprises at least sending data to the at least one forwarding node (Section 0008, the relay device can receive data and store said data until said relay device is requested to forward said data thus rendering a scenario wherein data is sent to said relay device for storage without requesting said relay device to forward said data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao in view of Klang with the above features of Coskun for the purpose of providing a versatile relay that can store data for forwarding upon request thus providing a more efficient relay method as taught by Coskun.  The combination of Liao and Coskun teaches wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node.
Wang, which also teaches D2D communications, teaches wherein the uplink transmit power of the mobile terminal is a maximum uplink D2D transmit power of the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Liao combination with the above features of Wang for the purpose of improving the accuracy of receiving a signal as taught by Wang.
Liu, which also teaches a V2V system, teaches wherein the indication information further comprises a forwarding priority of the measured data (Sections 0033, 0074, the EAMs have mid-priority, sudden breaking information is the measured data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Liao combination with the above features of Liu for the purpose of achieving enhanced communication reliability as taught by Liu.

Liao does not teach forwarding measured data of the first mobile terminal; wherein the indication information comprises the measured data; a forwarding priority of the measure data; wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node; wherein the uplink transmit power of the first mobile terminal is a maximum uplink D2D transmit power of the first mobile terminal, and according to the maximum uplink D2D transmit power of the first mobile terminal, a first maximum coverage area of a D2D signal of the first mobile terminal is estimated; a preset range that corresponds to a second maximum coverage area external to which the second mobile terminal is located, a mobile terminal conducting the above determining, sending, and stopping 
Klang, which also teaches a D2D system, teaches forwarding measured data of the mobile terminal and indication information comprises the measured data (Cols. 1 lines 42 – 67, 2 lines 1 – 42, 55 – 56, 14 lines 58 – 67, 15 lines 1 – 13, the ITS information is the measured data (See Cols. 1 lines 42 – 67, 2 lines 1 – 42) thus there will be indication of said measured data, one of the vehicles or devices (511) can relay data (See Cols. 14 lines 58 – 67, 15 lines 1 – 13)), wherein the measured data comprises information associated with at least two elements selected from a moving speed of the mobile terminal, a location of the mobile terminal, a moving direction of the mobile terminal, or a braking of the mobile terminal (Cols. 1 lines 42 – 67, 2 lines 1 – 42, brake light system, the user can be in a hazardous spot location and can share this information with other users).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao with the above features of Klang for the purpose of providing a V2V system based on the D2D protocol that can effectively transmit messages thus enabling improved traffic safety and transportation efficiency as taught by Klang.
Coskun, which also teaches communications via relay devices, teaches wherein the stopping the sending of the forwarding request comprises at least sending data to the at least one forwarding node (Section 0008, the relay device can receive data and store said data until said relay device is requested to forward said data thus rendering a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Liao in view of Klang with the above features of Coskun for the purpose of providing a versatile relay that can store data for forwarding upon request thus providing a more efficient relay method as taught by Coskun.  The combination of Liao and Coskun teaches wherein the stopping the sending of the forwarding request comprises at least simultaneously sending data to the at least one forwarding node.
Wang, which also teaches D2D communications, teaches wherein the uplink transmit power of the mobile terminal is a maximum uplink D2D transmit power of the mobile terminal, and according to the maximum uplink D2D transmit power of the mobile terminal, a first maximum coverage area of a D2D signal of the mobile terminal is estimated (Sections 0016, 0017, 0154, the maximum power (each of Sections 0016, 0017, 0154 teach that maximum transmit power is supported) will provide a maximum range or coverage area) and a preset range that corresponds to a second maximum coverage area external to which the second mobile terminal is located (Figure 2, Sections 0016, 0017, 0154, Wang also teaches a plurality of mobile devices (Figure 2), this renders a scenario wherein a second mobile device is located close to a first mobile device that is operating a maximum power, which further renders a scenario wherein the maximum range or coverage area of Wang is beyond where the second mobile device is located).

Liu, which also teaches a V2V system, teaches wherein the indication information further comprises a forwarding priority of the measured data (Sections 0033, 0074, the EAMs have mid-priority, sudden breaking information is the measured data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Liao combination with the above features of Liu for the purpose of achieving enhanced communication reliability as taught by Liu.
PLEASE NOTE: It has already been established, as detailed above, that Klang teaches measured data therefore this particular rejection will not be repeated in the following claims.  It has already been established, as detailed above, that Liao teaches the claimed first mobile terminal therefore this particular rejection will not be repeated in the following claims.
Regarding Claims 2, 13, The above Liao combination teaches all of the claimed limitations recited in Claims 1, 12.  Liao further teaches sending, by the first mobile device/second transmission module, the data in response to determining/third determination that a response to the forwarding request is received (Figure 4A, Sections 0077, 0079, the remote UE will receive a discovery response which ultimately leads to the remote UE sending date to the relay UE for forwarding).

Regarding Claims 7, 16, The above Liao combination teaches all of the claimed limitations recited in Claims 6, 15.  Liao further teaches sending a resource configuration request to another base station of a cell to which the first mobile terminal attaches; and receiving information associated with the resource configuration (Figure 5, Section 0115, the UE receives resources and parameters as part of the configuration from the base station).
Regarding Claims 9, 18, The above Liao combination teaches all of the claimed limitations recited in Claims 1, 12.  Liao further teaches sending the indication information to the at least one forwarding node by using at least a device to device communications technology (Figure 4A, Section 0050, D2D (ProSe) communications).
Regarding Claims 10, 19, The above Liao combination teaches all of the claimed limitations recited in Claims 1, 12.  Liao further teaches wherein the at least one forwarding node comprises another base station of a cell to which the first mobile terminal attaches (Figure 1, LTE networks comprise mobile stations attaches to base 
Regarding Claim 11, The above Liao combination teaches all of the claimed limitations recited in Claim 1.  Klang further teaches wherein the measured data comprises information associated with at least one of: a moving speed of the first mobile terminal, a location of the first mobile terminal, a moving direction of the first mobile terminal, or a braking of the mobile terminal (Cols. 1 lines 42 – 67, 2 lines 1 – 42, brake light system).
Regarding Claim 23, The above Liao combination teaches all of the claimed limitations recited in Claim 21.  Liao further teaches wherein the forwarding node comprises another base station of a cell to which the mobile terminal attaches (Figure 1, LTE networks comprise mobile stations attaches to base station for communications with other mobile stations in the network thus the base station can act as a relay between the two mobile stations).

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2015/0029866) in view of Klang et al. (US 9,820,113) in view of Coskun et al. (US 2009/0154375) in view of Wang (US 2017/0086150) in view of Liu et al. (US 2005/0088318), as applied to Claims 1, 12 set forth above, and further in view of Goodwin (US 2010/0019932)
Regarding Claims 8, 17, The above Liao combination teaches all of the claimed limitations recited in Claims 1, 12.  Liao further teaches after the sending, to the at least one forwarding node, the indication information for instructing to forward the data of the 
The Liao combination does not teach sending, by the system, the indication information to the at least one forwarding node by using at least a dedicated short range communications (DSRC) technology.
	Liao combination contained a system that differed from the claimed process by the substitution of step of sending, by the first mobile terminal, the indication information to the at least one forwarding node by using at least a dedicated short range communications (DSRC) technology.  Goodwin teaches the substituted step of sending, by the an entity, the indication information to the at least one forwarding node by using at least a dedicated short range communications (DSRC) technology (Sections 0060, 0064, information can be relayed using DSRC technology), which is known in the art as means for providing short range communications.  Liao combination’s step of providing short range communications could have been substituted with the above step of Goodwin as an alternative means for achieving the predictable result of providing short range communications and for the purpose of spreading anonymous location-dependent information quickly within a local area at the will of a driver or other vehicle occupant as taught by Goodwin.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2015/0029866) in view of Klang et al. (US 9,820,113) in view of Coskun et al. (US 2009/0154375) in view of Wang (US 2017/0086150) in view of Liu et al. (US 2005/0088318), as applied to Claim 20 set forth above, and further in view of Jang et al. (US 2014/0185587)
Regarding Claim 25, The Liao combination teaches all of the claimed limitations recited in Claim 20.  The Liao combination does not teach wherein the at least one forwarding node comprises another base station of a cell to which the first mobile terminal attaches.
Jang, which also teaches a wireless communication system, teaches wherein the at least one forwarding node comprises another base station of a cell to which the first mobile terminal attaches (Section 0066, transferring the communication from direct D2D communications to communicating with each other via a base station acting as a relay).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Liao combination with the above features of Jang for the purpose of performing seamless communication when there is a poor D2D communication state as taught by Jang.

Claims 26, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2015/0029866) in view of Klang et al. (US 9,820,113) in view of Coskun et al. (US 2009/0154375) in view of Wang (US 2017/0086150) in view of Liu et al. (US 2005/0088318), as applied to Claims 1, 20, 21 set forth above, and further in view of Koutsimanis et al. (US 2016/0374030)

Koutsimanis, which also teaches a wireless communication system, teaches wherein the preset range is determined based on a density of mobile terminals in a region in which the first mobile terminal is located (Section 0069, the loading of the access points or base stations comprise the density or amount of mobile terminals served by said base stations).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Liao combination with the above features of Koutsimanis for the purpose of improving the overall throughput of the network as taught by Koutsimanis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 10, 2022